Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is responsive to communication filed on: 29 September 2021 with acknowledgement of an original application filed on 11 February 2018.

1.	Claims 57-58, 63-65, 70-71, 78-80, 83-85, and 88-94 are pending; claims 57, 64, 71 are independent claims.  

Information Disclosure Statement
2.          The information disclosure statement filed 10/18/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and the information referred to therein has been considered as to the merits.  


Response to Arguments

3.	Applicant’s arguments filed 29 September 2021 have been fully considered and they are persuasive.



Allowable Subject Matter
Claims 57-58, 63-65, 70-71, 78-80, 83-85, and 88-94 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: the combination of Naedele, Applicant’s Admitted Prior Art, and Yu discloses authentication and authorization server, public key of client C included for sue in message exchanges between client and target server, step 3 the client C receiving information from access authority server AA, while step 4 the target server S receiving capability (capc.s) from the client C.  Naedele whether alone or in combination with the other prior arts of record fail to teach or render obvious

“receiving, by a first device from a configuration device, a public key for signature of the configuration device; 
receiving, by the first device from a second device, a second signature and a role type of the second device, wherein the second signature is generated by the configuration device according to at least the role type of the second device and a private key for signature of the configuration device, and the public key for signature of the configuration device corresponds to the private key for signature of the configuration device; and
generating, by the first device, a key for establishing a secured connection between the first device and the second device when conditions are met, wherein the conditions comprise:


the role type of the second device is an access point, and the role type of the first device is a station;
the role type of the second device is a station, and the role type of the first device is an access point;
the role type of the second device is a Peer to Peer (P2P) client, and the role type of the first device is a P2P group owner; or
the role type of the second device is a P2P group owner, and the role type of the first device is a P2P client” as recited in claims 57, 64, and 71.


Therefore independent claims 57, 64, and 71 are allowable over the prior arts of record.
Consequently claims 58, 63, 65, 70, 78-80, 83-85, 88-94 are directly or indirectly dependent upon claims 57, 64, 71 and therefore, they are also allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to HELAI SALEHI whose telephone number is (571) 270-7468. The examiner can normally be reached on Monday-Friday, 9am – 5pm, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeff Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HELAI SALEHI/
Examiner, Art Unit 2433

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433